Exhibit 10-c

 

ADC TELECOMMUNICATIONS, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Nonemployee Director – Director Compensation Plan)

 

TO:              <<Participant>>

 

You have been granted this restricted stock unit award (the “Award”) of ADC
Telecommunications, Inc. (the “Company”) pursuant to the Company’s Global Stock
Incentive Plan (the “Plan”) by reason of your election to exchange director fees
for this Award under the Company’s Compensation Plan for Nonemployee Directors. 
The Award represents the right to receive shares of Common Stock of the Company
subject to the fulfillment of the vesting conditions set forth in this agreement
(this “Agreement”).

 

The terms of the Award are as set forth in this Agreement and in the Plan.  The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan.  In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control.  Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan. 
The terms of the Award are as follows:

 

1.             Grant Date:                                

 

2.             Number of Restricted Stock Units Subject to this
Award:                          

 

3.             Vesting Date:  January 1 of the year immediately following the
year in which the  Grant Date occurs.  No Shares shall be distributed on the
Vesting Date.  Shares will be distributed pursuant to Section 4 hereof.

 

4.             Conversion of Restricted Stock Units and Issuance of Shares. 
Subject to your continued service as a director until the Vesting Date, you
shall receive, in accordance with the terms and provisions of the Plan and this
Agreement, one share of Common Stock for each restricted stock unit on the
earliest practicable date (as determined by the Company) following your
retirement, resignation or removal as a director of the Company.

 

5.             Cessation of Service as a Director.  If you cease to be a
director of the Company at any time prior to the Vesting Date, all restricted
stock units that are subject to this Award shall be forfeited and cancelled.

 

6.             Right to Shares; Dividends.  You shall not have any right in, to
or with respect to any of the Shares (including any voting rights issuable under
the Award) until the Award is settled by the issuance of Shares to you. 
Notwithstanding the foregoing, if the Company declares and pays cash dividends
on it Shares, you will be entitled to receive such cash dividends in the form of
Dividend Equivalents at the same rate and at the same time as such cash
dividends are paid with respect to Shares.

 

8.             Transfer of Award.  Your rights under the Award may not be sold,
assigned, transferred, pledged or disposed of in any way, except by will or by
the laws of descent and distribution, without the prior written consent of the
Company.

 

9.             Acceleration of Vesting Date.  In the event of a “Change in
Control” of the Company prior to the Vesting Date, the Vesting Date shall be
accelerated to the effective

 

--------------------------------------------------------------------------------


 

date of such Change in Control.  The distribution date set forth in Section 4
hereof shall not be effected by such Change in Control.  For purposes of this
Agreement, the following terms shall have the definitions set forth below:

 

(a)           “Change in Control” shall mean:

 

(i)                                     a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement;

 

(ii)                                  the public announcement (which, for
purposes of this definition, shall include, without limitation, a report filed
pursuant to Section 13(d) of the Exchange Act) by the Company or any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) that such
person has become the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, determined in accordance with Rule 13d-3, excluding,
however, any securities acquired directly from the Company (other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company);
however, that for purposes of this clause the term “person” shall not include
the Company, any subsidiary of the Company or any employee benefit plan of the
Company or of any subsidiary of the Company or any entity holding shares of
Common Stock organized, appointed or established for, or pursuant to the terms
of, any such plan;

 

(iii)                               the Continuing Directors cease to constitute
a majority of the Company’s Board of Directors;

 

(iv)                              consummation of a reorganization, merger or
consolidation of, or a sale or other disposition of all or substantially all of
the assets of, the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the persons
who were the beneficial owners of the Company’s outstanding voting securities
immediately prior to such Business Combination beneficially own voting
securities of the corporation resulting from such Business Combination having
more than 50% of the combined voting power of the outstanding voting securities
of such resulting Corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
the Company approving such Business Combination;

 

(v)                                 approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company; or

 

(vi)                              the majority of the Continuing Directors
determine in their sole and absolute discretion that there has been a change in
control of the Company.

 

2

--------------------------------------------------------------------------------


 

(b)                                 “Continuing Director” shall mean any person
who is a member of the Board of Directors of the Company, while such person is a
member of the Board of Directors, who is not an Acquiring Person (as defined
below) or an Affiliate or Associate (as defined below) of an Acquiring Person,
or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (x) was a member of the Board of Directors on the date of
this Agreement as first written above or (y) subsequently becomes a member of
the Board of Directors, if such  person’s initial nomination for election or
initial election to the Board of Directors is recommended or approved by a
majority of the Continuing Directors.  For purposes of this subparagraph (b),
“Acquiring Person” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) who or which, together with all Affiliates
and Associates of such person, is the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities, but shall not include the Company, any
subsidiary of the Company or any employee benefit plan of the Company or of any
subsidiary of the Company or any entity holding shares of Common Stock
organized, appointed or established for, or pursuant to the terms of, any such
plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

9.                                      Further Acts.  You agree to execute and
deliver any additional documents and to perform any other acts necessary to give
full force and effect to the terms of this Agreement.

 

10.                               New, Substituted or Additional Securities.  In
the event of any stock dividend, stock split or consolidation or any like
capital adjustment of any of the outstanding securities of the Company, all new,
substituted or additional securities or other property to which you become
entitled by reason of the Award shall be subject to forfeiture to the Company
with the same force and effect as is the Award immediately prior to such event.

 

11.                               Severability.  In the event that any provision
of this Agreement is deemed to be invalid or unenforceable, the remaining
provisions shall nevertheless remain in full force and effect without being
impaired or invalidated in any way.

 

12.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota
without regard to conflict of laws principles.

 

13.                               Limitation on Rights; No Right to Future
Grants; Extraordinary Item.  By entering into this Agreement and accepting the
Award, you acknowledge that: (a) the Plan is discretionary and may be modified,
suspended or terminated by the Company at any time as provided in the Plan;
(b) the grant of the Award is a one-time benefit and does not create any
contractual or other right to receive future grants of awards or benefits in
lieu of awards; (c) all determinations with respect to any such future grants,
including, but not limited to, the times when awards will be granted, the number
of Shares subject to each award, the award price, if any, and the time or times
when each award will be settled, will be at the sole discretion of the Company;
(d) your participation in the Plan is voluntary; (e)  the future value of the
Common Stock subject to the Award is unknown and cannot be predicted with
certainty, and (f) neither the Plan, the Award nor the issuance of the Shares
confers upon you any right to continue as a director of the Company, nor do they
limit in any respect the right of the Company to terminate your relationship
with the Company at any time.

 

3

--------------------------------------------------------------------------------


 

14.          Execution of Award Agreement.  Please acknowledge your acceptance
of the terms and conditions of the Award by signing one copy of this Agreement
and returning it to the address indicated below.  If you have not notified the
Company of your rejection of the Award within thirty (30) days after your
receipt of this Agreement, you will have consented to all of the terms and
provisions hereof.

 

 

 

ADC TELECOMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ACCEPTANCE AND ACKNOWLEDGMENT

 

I accept the Restricted Stock Unit Award described in this Agreement and in the
Plan, and acknowledge receipt of a copy of this Agreement, the Plan and the
applicable Plan Summary, and acknowledge that I have read them carefully and
that I fully understand their contents.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

<<Participant>>

 

 

Return to:

 

 

 

ADC Telecommunications, Inc.

 

Office of the General Counsel

 

P.O. Box 1101

 

Minneapolis, MN 55440-1101

 

Fax:  952-917-0893

 

 

4

--------------------------------------------------------------------------------